         Case 1:15-cr-00379-PKC Document 182
                                         181 Filed 07/10/20 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      July 10, 2020

                                                   Application granted.
Via ECF                                            SO ORDERED.
The Honorable P. Kevin Castel                      7/10/2020
United States District Judge
Southern District of New York
New York, New York 10007


               Re:     United States v. Geovanny Fuentes Ramirez, S6 15 Cr. 379 (PKC)

Dear Judge Castel:

        With the consent of defense counsel, the Government respectfully requests until July 24,
2020 to respond to the defense’s letter seeking certain records relating to the selection of the grand
jury that returned the indictment in this case.

        As the Court may be aware, similar requests are pending in numerous cases in this District.
On June 30, 2020, in the case of United States v. Balde, 20 Cr. 281 (KPF), Judge Failla presided
over a conference call with the Jury Administrator for the Southern District of New York, Linda
Thomas. Counsel for the Government and defendants in that case and numerous other were invited
to and did participate in the call.

        During that call, Ms. Thomas provided additional information about the existence and form
of documents responsive to the defendant’s requests. Judge Failla has ordered the parties in Balde
to meet and confer about whether there is any dispute as to which documents requested by the
defense should be produced, and to submit a joint status letter no later than July 14, 2020. Because
the document requests in this case are substantially similar to those in Balde, the Government
believes that any agreement reached in that case is likely to moot much if not all of any dispute in
this case.
         Case 1:15-cr-00379-PKC Document 182
                                         181 Filed 07/10/20 Page 2 of 2



       Accordingly, with the defendant’s consent, the Government requests that the Court grant
the Government until July 24, 2020 to respond to the defendant’s request, at which time the
Government will notify the Court whether there is any dispute regarding the defendant’s document
requests.

                                                   Respectfully submitted,


                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                            By:      /s/
                                                   Amanda L. Houle / Matthew J. Laroche /
                                                   Jason A. Richman / Elinor L. Tarlow
                                                   Assistant United States Attorneys
                                                   (212) 637-2194 / 2420 / 2589 / 1036



Cc: Avraham C. Moskowitz, Esq. (by ECF)
